         Case 3:19-cr-00621-EMC Document 92 Filed 12/16/20 Page 1 of 7



1    STEVEN G. KALAR
     Federal Public Defender
2    ELLEN V. LEONIDA
     Assistant Federal Public Defender
3
     450 Golden Gate Avenue, 19th floor
4    San Francisco, CA 94102
     Telephone: (415) 436-7700
5    Facsimile: (415) 436-7706
     Email: ellen_leonida@fd.org
6
7    Counsel for Defendant,
     AHMAD ABOUAMMO
8
                                  IN THE UNITED STATES DISTRICT COURT
9                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                       SAN FRANCISCO DIVISION

11
     UNITED STATES OF AMERICA,                            CR 19-621 EMC
12                       PLAINTIFF,
                                                          REPLY TO GOVERNMENT OPPOSITION TO MOTION
13
                      V.                                  TO DISMISS COUNTS FOUR THROUGH TWENTY-TWO
14                                                        FOR FAILURE TO STATE AN OFFENSE
     AHMAD ABOUAMMO;
15   ALI ALZABARAH; AND                                   HONORABLE EDWARD M. CHEN
     AHMED ALMUTAIRI,                                     DATE: JAN. 6, 2021
16                              DEFENDANTS.               TIME: 2:30 P.M.
17
         1. INTRODUCTION
18
             An indictment must include a statement “of the essential facts constituting the offense
19
     charged.” Fed. R. Crim. P. 7(c)(1). Mr. Abouammo has moved to dismiss Counts Four through
20
     Twenty-two for failure to state an offense. In opposition, the government misstates the law,
21
     misrepresents the language of the Superseding Indictment, and speculates about information
22
     not contained in any charging document. Because the government has not alleged sufficient
23
     facts to state an offense of wire fraud or honest services fraud, Counts Four through Twenty-
24
     two should be dismissed.
25
         2. The Superseding Indictment Fails to State an Offense of Wire Fraud under 18
26          U.S.C. § 1343
27            2.1 The Superseding Indictment Does Not Allege that the Mr. Abouammo Acted
                  with the Specific Intent to Deprive Twitter of Money or Property
28
                                                             1
     CR 19-621 EMC
     Reply re. Mot. to Dismiss Counts for Failure to State Offense
         Case 3:19-cr-00621-EMC Document 92 Filed 12/16/20 Page 2 of 7



1            In the face of its failure to sufficiently plead that Mr. Abouammo acted with the
2    specific intent to deprive Twitter of money or property as required under 18 U.S.C. § 1343,
3    see United States v. Miller, 953 F.3d 1095, 1102 (9th Cir. 2020), the government makes three
4    arguments: that all intangible data is property; that simply claiming in an indictment that
5    information is “valuable property” transforms it into property for purposes of wire fraud;
6    and that the Superseding Indictment actually claims that Mr. Abouammo engaged in a
7    scheme to deprive Twitter of his salary. All three arguments are unavailing.
8                     2.1.1 Non-Public User Information Is Not Property for Purposes of the
                            Wire Fraud Statute
9
             First, the government cites Carpenter v. United States, 484 U.S. 19, 26-27 (1987), for
10
     the proposition that information is property for purposes of the wire fraud statute.
11
     Opposition to Defendant’s Motion to Dismiss for Lack of Venue (ECF No. 82) (hereinafter,
12
     “Opp.”) at 11. In doing so, the government ignores both the language of Carpenter and the
13
     body of law that subsequently defined the circumstances under which information is
14
     property for purposes of wire fraud. As the Eleventh Circuit noted, “the Supreme Court [in
15
     Carpenter] relied upon two of its prior opinions to hold that confidential business
16
     information is property” and “both of these opinions relied exclusively upon state law to
17
     define property.” United States v. Shotts, 145 F.3d 1289, 1293 (11th Cir. 1998) (citing
18
     Carpenter, 484 U.S. at 26). Consequently, “neither McNally nor Carpenter define the ‘property’
19
     protected by the mail fraud statute.” Id.
20
             Although the government claims that Carpenter and “other cases” treat “intangible
21
     data as valuable property” for purposes of wire fraud, it cites no “other case” in support of
22
     this novel proposition. See Opp. at. 11. Pasquantino v. United States did not involve data or
23
     confidential business information. 544 U.S. 349, 257 (2005). Rather, Pasquantino involved a
24
     defendant who was illegally avoiding paying Canada’s liquor tax when importing alcohol.
25
     That case determined that Canada’s uncollected taxes were valuable entitlements.
26
     Pasquantino, 544 U.S. at 356. Canada’s right to uncollected tax revenue—“a straightforward
27
     ‘economic’ interest,” id. at 357—is not analogous to the account information of Twitter users.
28
                                                             2
     CR 19-621 EMC
     Reply re. Mot. to Dismiss Counts for Failure to State Offense
         Case 3:19-cr-00621-EMC Document 92 Filed 12/16/20 Page 3 of 7



1            Nor does the government’s position find any support in United States v. Czubinski,
2    which the government claims “seemed to concede” that taxpayer information constituted
3    property. See Opp. at 11. The government is incorrect. In Czubinski, the court noted that,
4    under Carpenter, “confidential information may constitute intangible ‘property.’” Id. at 1074
5    (emphasis added). The court did not further address the issue because it reversed the
6    defendant’s wire fraud conviction on the grounds that, regardless of whether the information
7    was “property,” merely accessing confidential information did not deprive anyone of it. Id. at
8    1074-75.
9            The only other, “other case” the government cites for the proposition that information
10   is property is United States v. Inzunza, 638 F.3d 1006, 1018 (9th Cir. 2011)—and the
11   government does not analyze that case but simply takes one sentence completely out of
12   context. Opp. at 12. Inzunza was a case about politicians taking bribes and the passage the
13   government quotes is written in the context of the court’s holding that an independent state
14   law violation is not required to establish the federal crime of honest services fraud. United
15   States v. Inzunza, 638 F.3d 1006, 1018 (9th Cir. 2011). Inzunza did not address the question
16   of whether information was property. Id.
17           On the other hand, the post-Carpenter cases that have addressed whether information
18   constitutes property under the mail and wire fraud statutes have held that state law controls
19   the definition of property under those statutes. See e.g. Shotts, 145 F.3d at 1294 & n.8
20   (“[S]tate law appears to control the definition of property under Section 1341”; “[d]efining a
21   federal crime by reference to state law is an unusual feature of the mail fraud statute”); Borre
22   v. United States, 940 F.2d 215, 220 (7th Cir. 1991) (looking to state law to determine whether
23   a television franchise constituted property under the mail fraud statute); Planned Parenthood
24   Fed’n of Am. Inc., 214 F. Supp. 3d 808, 822 (N.D. Cal. 2016), aff'd, 890 F.3d 828 (9th Cir.),
25   amended, 897 F.3d 1224 (9th Cir.), and aff'd, 735 F. App'x 241 (9th Cir. 2018) (citations
26   omitted) (holding that whether information is property for purposes of the mail and wire
27   fraud statutes “must be determined by reference to applicable state laws.”)
28
                                                             3
     CR 19-621 EMC
     Reply re. Mot. to Dismiss Counts for Failure to State Offense
         Case 3:19-cr-00621-EMC Document 92 Filed 12/16/20 Page 4 of 7



1            The government’s cited authorities do not support its position and the government
2    has made no effort to address the body of case law that has developed in the aftermath of
3    Carpenter to address precisely this question. California law does not recognize a property
4    interest in non-trade secret, non-public information. Planned Parenthood, 214 F. Supp. 3d at
5    823; Silvaco Data Sys. v. Intel Corp., 184 Cal. App. 4th 210, 239 (2010) (“Information that does
6    not fit this definition, and is not otherwise made property by some provision of positive law,
7    belongs to no one, and cannot be converted or stolen.”), disapproved of on other grounds by
8    Kwikset Corp. v. Superior Court, 51 Cal. 4th 310 (2011). User account information maintained
9    by Twitter is not trade secret information under California law (nor is it alleged to be). As
10   such, the user account information maintained by Twitter that the government alleges Mr.
11   Abouammo accessed is not property under the wire fraud statute.
12                    2.1.2 The Government Cannot Transform Information into Property for
                            Purposes of Wire Fraud by Calling it Property in a Pleading
13
             Second, the government asserts that referring to information as “property” is a
14
     “factual allegation” that transforms information into property for purposes of Section 1343.
15
     Opp. at 12. That is contrary to the law. See e.g., SunPower Corp. v. SolarCity Corp., No. 12-CV-
16
     00694-LHK, 2012 WL 6160472, at *9 (“Having reviewed the Complaint, the Court concludes
17
     that, notwithstanding SunPower’s labeling of its non-trade secret information as
18
     ‘proprietary’, SunPower has failed to allege facts sufficient to show that SunPower has
19
     property rights in its non-trade secret information.”) The government cannot simply say that
20
     information is property but must allege facts which, if proven, would make it so. The
21
     government has not alleged any such facts, because it cannot.
22
             Nor can the government transform information into property for purposes of the wire
23
     fraud statute by virtue of speculation about Twitter’s “business model” and Mr. Abouammo’s
24
     former job responsibilities. See Opp. at 12. The Superseding Indictment does not contain any
25
     allegations about “the revenue model of social media companies” that would cure the defect
26
     in the government’s pleading. See Id.
27
28
                                                             4
     CR 19-621 EMC
     Reply re. Mot. to Dismiss Counts for Failure to State Offense
         Case 3:19-cr-00621-EMC Document 92 Filed 12/16/20 Page 5 of 7



                       2.1.3 The Superseding Indictment Does Not Allege that Mr. Abouammo
1
                             Engaged in a Scheme to Defraud Twitter of His Salary
2            The government also claims that Mr. Abouammo’s continued receipt of his salary
3    demonstrates a specific intent to deprive Twitter of its money. Opp. at 16. That “scheme” is
4    not alleged in the Superseding Indictment. Moreover, the Superseding Indictment fails to
5    allege that Mr. Abouammo did not continue to perform his job capably. As in United States v.
6    Czubinski, there is no allegation that Mr. Abouammo “failed to carry out his official tasks
7    adequately” and thus, alleges no theft of money related to his salary. See 106 F.3d 1069, 1077
8    (1st Cir. 1997).
9            The government also suggests that the value that Foreign Official-1 placed on Mr.
10   Abouammo’s access of user information maintained by Twitter somehow demonstrates that
11   Mr. Abouammo acted with a specific intent to deprive Twitter of its money. Opp. at 16. The
12   government does not—and cannot—cite any authority for this proposition. Indeed, the
13   government’s own allegation is that Foreign Official-1 continued to provide money to Mr.
14   Abouammo after he left Twitter, which belies its claim that the money was provided because
15   of his position at Twitter.
16            2.2 The Superseding Indictment Does Not Allege that Mr. Abouammo Made a
                  Material Misrepresentation or Omission
17
             The Superseding Indictment also fails to state a wire fraud offense against Mr.
18
     Abouammo because it does not allege that he made a material misrepresentation,
19
     concealment, or omission, as required to state an offense under 18 U.S.C. § 1343. The
20
     government claims that the allegations in the Superseding Indictment sufficiently allege
21
     “material omissions” based on Mr. Abouammo’s failure to report to Twitter that he received
22
     gifts of a watch and money exceeding the amount permitted in Twitter’s “Gift Policy.” See
23
     Opp. at 12. The government asserts that the Superseding Indictment “keys those bribes” to
24
     Mr. Abouammo’s access of two users’ account information and communications with Foreign
25
     Official-1. Id.
26
             However, to avoid dismissal, the Superseding Indictment must allege a duty to
27
     disclose to Twitter the circumstances underlying the receipt of those gifts (e.g., that they
28
                                                             5
     CR 19-621 EMC
     Reply re. Mot. to Dismiss Counts for Failure to State Offense
         Case 3:19-cr-00621-EMC Document 92 Filed 12/16/20 Page 6 of 7



1    were allegedly payments for accessing non-public user information) and that Mr. Abouammo
2    breached such an alleged duty. See United States v. Lonich, 2016 WL 324039, at *8 (N.D. Cal.
3    Jan. 27, 2016). The Superseding Indictment fails to do so.
4            The government argues, with a great deal of fervor but no factual or legal support,
5    that Twitter’s “Gift Policy” would have required Mr. Abouammo to tell Twitter about his
6    alleged disclosure of information to Foreign Official-1. Opp. at 14. The government’s reliance
7    on United States v. Dowling, to argue that the Ninth Circuit has held that “a violation of a duty
8    to disclose satisfies the material omission theory of wire fraud,” is misplaced. Opp. at 17
9    (citing Dowling, 739 F.2d 1445, 1449-50 (9th Cir. 1984), rev’d on other grounds, 473 U.S. 207
10   (1985)). In Dowling, the defendant’s nondisclosure was a breach of an explicit statutory
11   disclosure duty under the Copyright Act and that act required him to disclose that he
12   intended to manufacture and produce Elvis Presley bootlegs in violation of the act. 739 F.2d
13   at 1449-50. The Superseding Indictment in this case makes no such claim. Rather, as alleged
14   in the Superseding Indictment, the “Gift Policy” would have required Mr. Abouammo only to
15   bring the gift itself to the attention of management and to return the gift to the sender.
16   Superseding Indictment, Dkt. No. 53, at ¶ 16. The Superseding Indictment does not allege
17   that Mr. Abouammo breached any statutory duty to disclose information to Twitter, nor that
18   he was under an obligation to disclose anything other than the fact that he received gifts.
19           Undeterred by the language of its own indictment, the government then argues that,
20   “[i]f Defendant thought that he only had to disclose the gifts and not their source, his
21   omission is all the more material and willful.” Opp. at 14. Again, the government is
22   speculating about facts outside of the Superseding Indictment. Mr. Abouammo’s
23   understanding of the Gift Policy has nothing to do with whether the government has
24   sufficiently stated an offense in its pleading—and the Superseding Indictment alleges neither
25   that Mr. Abouammo acknowledged Twitter’s Gift Policy nor that it would have required him
26   to disclose any details about the gifts he received.
27
28
                                                             6
     CR 19-621 EMC
     Reply re. Mot. to Dismiss Counts for Failure to State Offense
         Case 3:19-cr-00621-EMC Document 92 Filed 12/16/20 Page 7 of 7



1            Finding no support in facts or law, the government turns to the metaphysical, claiming
2    that Mr. Abouammo deprived his supervisors of the opportunity to investigate his receipt of
3    gifts, which is “the essence of fraud.” Opp. at 14. In order to avoid dismissal the government
4    must plead facts sufficient to allege the elements of fraud, however, not its essence. It has
5    failed to do so in this case.
6        3. The Superseding Indictment Fails to State an Offense of Honest Services Wire
            Fraud Under 18 U.S.C. §§ 1343 and 1346.
7
             The government does not differentiate between a private employee’s criminal and
8
     non-criminal acts in violation of an employment policy or contract. Instead, the government
9
     assumes that Mr. Abouammo’s alleged violations of Twitter’s policies rise to the level of
10
     criminal behavior, and it responds to Mr. Abouammo’s arguments otherwise by repeatedly
11
     claiming they are factual challenges best resolved at trial. Opp. at 19-21. Mr. Abouammo is
12
     not, however, asserting “factual challenges” at this point. Rather, Mr. Abouammo’s challenge
13
     is a legal one: the Superseding Indictment does not plead facts that, even taken as true, would
14
     transform his alleged violations of Twitter’s employment policies into federal crimes. See
15
     United States v. Sun-Diamond Growers of California, 138 F.3d 961, 973 (D.C. Cir. 1998); United
16
     States v. Keuylian, 23 F. Supp. 3d 1126, 1128 (C.D. Cal. 2014); United States v. Nosal, 2009 WL
17
     981336, at *8 (N.D. Cal. Apr. 13, 2009)).
18
         4. CONCLUSION
19
             Because the Superseding Indictment fails to state an offense for either wire fraud or
20
     honest services fraud, Counts Four through Twenty-two should be dismissed.
21
     Dated: December 16, 2020                                        Respectfully submitted,
22                                                                   STEVEN G. KALAR
                                                                     Federal Public Defender
23                                                                              /S/
                                                                     ELLEN V. LEONIDA
24
                                                                     Assistant Federal Public Defender
25
26
27
28
                                                             7
     CR 19-621 EMC
     Reply re. Mot. to Dismiss Counts for Failure to State Offense
